ORDER
On January 19, 2011, this Court’s Disciplinary Counsel filed a petition pursuant to Article III, Rule 6(e) of the Supreme Court Rules of Disciplinary Procedure requesting that the court order the respondent, Miguel R. Hernandez, to file an answer to two disciplinary complaints. Counsel informed us that the respondent had failed to answer the complaints despite several requests that he do so.
On February 11, 2011 we entered an order reprimanding the respondent for his failure to answer those complaints, and directing him to file his answers within ten days. The order further provided that his failure to do so would result in his suspension from the practice of law. The respondent was served with that order on February 15, 2011. The respondent has failed to file his answers, and is in willful defiance of this Court’s order.
Accordingly, it is ordered that the respondent, Miguel R. Hernandez, is suspended from engaging in the practice of law in this state, effective immediately, and until further order of this Court.